Case 3:20-mj-06001-DEA~Document 4 Filed 08/18/20 Page 1 of 3

UNITED STATES DISTRICT COURT
tor the District af New Jersey

United Stules of America
ORDER SETTI

yy CONDITIONS OF R

NILDA LIZZETTE CISNEROS

Defendant -

 

PIS ORDERED on this _18_ day of _ AUGUST, 2019 that the refease of the defendant Is subject fo the folloy

(1) The defendant must not violate any federal, state or focal Inw while on relense,

(2) The defendant musi cooperate in the collection ofa DNA sample Ifthe collection ts
42 U.S.C, § 14135a,

(3) The defendant must Immediately advise the court, defense counsel
any change of address and/or telephone number

(4) The defendant isust appear in caurt as required and must surrender to serve ahy sentence Imposed,

\) GOO

 

authorized by

Release on Bond
Ball be fixed al $ and the defendant shall be released upon:

Executing an unsecured appearance bond ( ) with co-siznor(s)

Cuse Number: 20-MI-6001-01(DEA)

|
vand (he U.S, attorney in writing before

PagelD: 5

NG
RLEAST

 

ying condlttans:

4
+

 

 

( ) Executing a secured appearance bond ( } with co-sipnor(s)
in cash in the registry of tle Court
located at

 

and ( ) depositing

aM OF the bail fixed; and/or ( ) execute an agreement to Fordeit designated property
» Local Criminal Rule 46,1 (d)(3) walved/not waived by the

 

 

 

 

Court, i
( ) Executing an appearance bond with approved sureties, o the deposil of oash in the fill amount of the bail in Itew thereof
Additonal Conditions of Release
Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the défendan( and the safe ety of
other persons and (he community, if is furiher ordered that the release of the defendant Is subject to the condition(s} listed below:
IT 18 FORSPHER ORDERED that, in additton to the above, the following conditions are imposed:
(A) Report to Pretrial Services (“PTS") as directed and advise then immediately of any contact with lay enforcement personnel,
including but nol Limited to, any arrest, questioning or (raffic slop,
( ) The defendant shall not atlermptto influence, intimidate, or injure any Juror of judicial officer; not damper with any withess,
victim, or informant; vot retaliate against any witness, victln of informmut in this case.
( )} The defendant shall be released into the third sarty custody of
who agrees (a} to supervise the defendant in accordance with ull the conditions of release, (b} tokise every effort to assure
the appearance of the defendant al all scheduled court proceedings, and (e) to nally the court im nedintely in the event the
defendant violates any conditions of release or disappears, |
Custodian Sipnature: . Date __
DOUGLAS E, ARPERT "
U.S.iMAGISTRATE JUDGE
BASE RE POO A A ENA SEY TPT TC RE CE a ane tp Ee CY AUST riet md bes enn PTET MM AMA ZAC ORT DISET AGE i WG te al Seca TO id
DNI-CR-O4 9{{HEV, 1/09}(modified AO-199} Page |

 

 
Case 3:20-mj-0O6001-DEA Document 4 Filed O8/L8/28-—Page 2-ot 3 PagetD-6

x) The defendant's vavel is restricted 10 PX} New Jersey K) Other \Wesber 0 Distreid it 4 A AM

(4) unless approved by Pretrial Services (PTS).

YA} Surrender alt passports and travel documents (o PTS, Do not apply for new travel documents. |
{ } Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance abuse testing
procedures/equipment,
( )  Refiain from possessing a firearm, destrucilye device, ar other dangerous weapons. All Grearms In
defendant resides shall be removed by and verification provided to PTS, i
) Mental health testing/reatment as directed by PTS,
) Abstain from the use of aleohot,
) Maintain current residence or a rosidence approved by PTS,
|
)
)

 

i
I

any home In which the

Maintain or actively seek employment and/or commence an education program,
Na contact wilh minors untess iu the presence of a parent or guardian who is aware of the present offense. \\ ; .
Have no contact with the following Individuais: umoll cance peesrot ingen’. iN SNe WPNO ANS OF Bin,
Vocomme. AKU GT BRONCOS HA HEEE LO Mie, 5 cloyedk Ants neh OC Gebyeuln
( ) Detendant is fo participate in one of the following home confinement prograncobiponents and nbeby all the requirements of
the program whieh ( } will or ( ) will not include eleatronic monitoring of other location verlfication system, You shall pay all
or part of the cos! of the program based upon your ability fo pay as determined by the pretrial services office or supervising
officer,
{ ) (i) Curfew, You are restricted to your residence every day{ _) from to |,or{ )as directed by
the pretrial services office or supervising officer; or
( } Gi) Home Detention, You are restricted to your residence al al! {mes except for the loHowing:
education; religious services; medial, substance abuse, or mental health treatments a torney visits; court
appearatices, court-ordered obligations; or other activiies pre-approved by the pretrial services office or
supervising officer, Additionally, employment ( ) is permitted ( }is not permitted,
( } (ii) Hameo Incarceration, You are restricted to your residence under 24 hour lock-down éxeopt
for medice] necessities and court appearances, or other activities specifically approved by the court,

( ) Defendantis subject to the following computer/internet restrictions which may inchide manual Inspection and/or the
installation of compuier monitoring softwere, as deemed appropriate by Pretrial Services, ‘The defendant shall pay all
of part of the cost of the monitoring software based upon their ability to pay, as deformined by the pretrial services
office or supervising officer.

 

( ) (i) No Computers - defendant is prohibited from possession and/or use of comipulers or connected
devices,

( } dll) Computer -No Internet Access: defendant is pernilied use of computers or connected, devices, bul fs
not permitied access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, cic);

 

( ) (i) Computer With Internet Access: defendant Is permitted use of computers or conhected devices, and is
permitted access lo (he Interne! (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, ete.) for
legitinate aud necessary purposes pre-approved by Pretrlal
Services at [ } home [ ] for employment purposes,

{ ) (lv) Consent of Other Residents -by consent of other residents in the home, any computers in the home utilized
by other residents shall be approved by Pretrial Services, password protected by i party custodian
approved by Pretrial Services, and subject to inspection for compliance by Pretrlal Services,

% potter: Hue no coded wh As co-dehenhants vithadt the chorus. X_conngd he Wenbard . :
( } Other Ui l\ be gooniheh covtyzk ah hee bustonm , to: deren Mans San (as HeLOS Ryctte,

€ ) Other: hawutyec shuts agi Ay disess We Case. wth Vin vatha Ye (Oss.\eante x Cond.

x ‘he Joh ent ant ww sutonber ai Say (Pe anh comdrekes her AK,

Cop iusor py Qeorwnh Jerrktes ; von Loco). > |

x The debenhank mi my pear COM Lye ovr \nrlie\ Caer’ Ange. “Wn \nedhen Qs |

® cena YN « \pett - Poy f6O-t (90 38, |

 

 

 

DeMchtsiere chaseerctotun : WEE ROARS Ne PRC R 2h dag rape EE BL eieeret rakes WGA Ea Si bar OCT kt SATIN ITO RERUN URE HARARE) HAE ET IMO SE
DN)-CR-O19([REV, 1/09}{modified AQ-199] Page 2

 

 

   

 

 
Case 3:20-mj-06001-DEA Document 4 Filed 08/18/20 Page 3 of 3 PagelD: 7

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
, Violating any of the foregoing conditions of release may result in the immediate tssuanée of a warrant for your arrest, a
revocation of your release, nn order of detention, a forfelture of any bond, anda prosecution for contempt of court and could result io Hnprisonment,
8 fine, or bath,
Wille on release, if you commit a federal felony offense the punishment ls an additional prison term of not more thar ten years and
for a federal misdemeanor offense the punishment is av addittonal prison term of not more than one year. This sentenge will be consecullve (i.e.,
in addl(ion to} to any other sentence you receive,
It is a crime punishable by up to ten years in prison, and a $250,000 fine, or bath, to; obstruct a orlininal investigaiion; lamper with
a wilness, vith, or Informant; retaliate og altcmpt fo retaliale against aw witness, victim, or Informant: or intinjidate or allempt to intimidate a
witness, victim, Juror, Informant, or officer of the court, ‘The penalties for tampering, retuliution, or inlinidationare significantly more serlous if
they involye a killing ar attempted kilting,
If, after release, you knowdugly fail to appear as the conditions of release require, or fo surrender fo serve a senience, you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed, {fF you ave convicted off
(1) an offense pualshable by death, Ife imprisonment, or Imprisonment for a torm of filteen yenr's or mare — you wall be fined
fot more than $250,000 or imprisoned for not more (han 10 years, or both; | .
(2} an offense punishable by lmprisonment for n term of five years or nore, bul Jess than ffeon yenrs ~ you will be fined not
nore thant $250,000 of imprisoned for not more than five years, or bath;
(3) any other felony— you will be fined not mere than $250,000 or imprisoned rot more than (wo years, of both;
(4) amisdemeanor— you will be fined not more than $100,000 or fmprisoned not more than one year, or both,
A term of imprisonment imposed for failure to appear or surrender will be consecutive fo any olher sentence you receive. If
addition, a failure to appear or surrender may resul{ in the forfeiture of any band posted,

i
‘

 

 

 

Acknowledgment of fhe Defendant

| ncknottedge that] am the defendant in this case and that [ ati aware of the conditions of release, promise (o obey all condilions
of release, to appear as directed, and surrendoy fo serve any sentence imposed. I am axfare of the penalties and sanotions set forth above,

woh a

ane ee a
ee

 
 

 

i Defendant's Signature
Lou i

oa?
pe inti Sp ti
——— City and State A ‘/
(i> 14 Se A2t | o- (DA
Hreetions fo the United States Kandent’ a A7GO

| Loi ste por
P<) The defendant is ORDERED released nfler processing,

( ) The United States ntarshal ls ORDERED (o keep the defendant in custody until notified by the clerk or fudge that the defendant has”
posted bond and/or compiled with all other conditions for relense. Hf still incustedy, the defendant must be produced before the
ff

appropriate judge al the tne and ptace specified, fs & ff

Wf ‘Ds *

8/18/2020 ae

~~

 

 

   

Date:

ey

Pu Bye" Signature |
DOUOQLAS E. ARPERT, USM]

Printed Nawe tod Title

 

 

 

 

      

 

 

oonete chetin hh Soh eC CTA

ONI-CR-OLDURE

    

  

 

TER CER A tag CD NORD ACURA 2 STROSS Ph as ese SESE WA PTAA 4 TO cap i yt raceme

Y. 1/09) {modified AG-199} Pape 3

 

 
